Citation Nr: 1744003	
Decision Date: 09/18/17    Archive Date: 10/10/17

DOCKET NO.  03-23 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder other than tinea cruris, to include chloracne and porphyria cutanea tarda, secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1964 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board remanded this case in January 2009 for further development.


FINDING OF FACT

According to a certificate of death, the Veteran passed away in June 2017, during the pendency of this appeal.


CONCLUSION OF LAW

Because the Veteran passed away, the Board has no jurisdiction to adjudicate the merits of the claim.  38 U.S.C.A. § 7104(a)(West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran passed away during the pendency of his appeal. As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  Therefore, his appeal has been rendered moot by virtue of his death, and it must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  In particular, this dismissal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010 (a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the Muskogee, Oklahoma Regional Office.  Id.  


ORDER

The appeal for service connection for a skin disorder other than tinea cruris, to include chloracne and porphyria cutanea tarda, secondary to herbicide exposure is dismissed.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs